Case 3:20-cr-00021-GMG-RWT Document 21-1 Filed 04/29/20 Page 1 of 4 PageID #: 93
Case 3:20-cr-00021-GMG-RWT Document 21-1 Filed 04/29/20 Page 2 of 4 PageID #: 94
Case 3:20-cr-00021-GMG-RWT Document 21-1 Filed 04/29/20 Page 3 of 4 PageID #: 95
Case 3:20-cr-00021-GMG-RWT Document 21-1 Filed 04/29/20 Page 4 of 4 PageID #: 96
               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


  United States of America




                   Plaintiff(s),

                         v.               Criminal
                                          (CIVIL)(CRIMINAL) NO:       3:19MJ99
  Elizabeth Jo Shirley




                 Defendant(s).




                                          ORDER


         Upon consideration of the foregoing Application for Admission Pro Hac Vice of
  _________________________________________,
  Edward B. MacMahon, Jr.                                it is ORDERED that the Application for
  Admission Pro Hac Vice be, and the same is hereby, APPROVED and that the applicant may
  appear pro hac vice in this matter on behalf of the represented party.


           ENTER:



                                                 United States District Judge
